 FRONTIERGUARD PATROL, INC155Week EndingWarehouseProductionMaintenanceDrivers& shopTotalDec 21 19650081220Dec 2819650081220Jan 4 19661571212100Jan 11 19661571212100Jan 18 19661571212100Jan 25 19661571212100Feb 1 196621921235Feb 8 196621921235Feb 15 196621021235Feb 22196621921235Mar 1 196663221252Mar 8 196663221252Mar 15 196663221252Mar 22 196663221252Mar 29 196681321235Apr 5196681321235Apr 12196681321235Apr 19 196681321235Apr 26 196600101222May 3 196600101222May 10 196600101222May 17 196600101222May 241966204031275May 31 19662065312100June 719662065312100June 14 196640145312200June 21 196640145312200June 28 196640145312200July 5 19662065312100July12 1966204031275This projection is based on all crops maturingat normal time and that normaltonnage will be availableWe must keep in mind that we are subject to croplosses due to freeze drouth orexcessiverams whichcan changethe aboveplannedproduction or vary theschedule datesELSA CANNING Co(S)JGavito JrJOE GAVITO JRFrontier Guard Patrol,Inc, d/b/a Frontier Guard and DeLue,Inc , Colorado Guard Patrol Service, Inc , and/or Patrol Serv-ices, IncandMerchant Police Employees Association, IncCase f7-CA-1703October 20,1966DECISION AND ORDEROn July 14, 1965,Trial ExaminerLouisS Penfield issued hisDecision in the above entitled proceeding, findingthatRespondentshad engaged in and were engaging in certain unfair labor practicesand recommendingthat theycease and desist therefrom and takecertain affirmative action, asset forth in the attached Trial Exammer's DecisionThereafter,the General Counsel and the Respondent161 NLRB No 12 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled exceptions to the Decision and supporting briefs The GeneralCounsel and the Respondent each filed answering briefsPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three memberpanel [Chairman McCulloch and Members Brown and Zagoria]The Board has reviewed the rulings made by the Trial Examinerit the hearing and finds that no prejudicial error was committed Therulings are hereby affirmed The Board has considered the Decision,the exceptions, the briefs, the answering briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recommendations of the Trial Examiner[The Board adopted the Trial Examiner's Recommended Order ]TRIAL EXAMINERS DECISIONSTATEMENT OF THE CASEThis proceeding with all parties represented was heard before Trial ExaminerLouis S Penfield in Denver,Colorado on March 2 3 and 4 1965 upon a cornplaint of the General Counsel and answer of Frontier Guard Patrol Inc d/b/aFrontier Guard and DeLue Inc Colorado Guard Patrol Service Inc and/or PatrolServices Incherein collectively called Respondents i The issues litigated werewhether Respondents violated Section 8(a)(1) and(3) of the National Labor RelationsAct as amended,herein called the ActUpon the entire record including consideration of briefs filed by the GeneralCounsel and Respondents and upon my observation of the witnesses I herebymake the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTSA The individual RespondentsFrontierGuard Patrol Inc d/b/a Frontier Guard and DeLue Inc hereincalled Frontier Guard is a Colorado corporation with its principal place of businessinDenver, Coloradowhere it is engaged in the business of providing privatepolice patrol and guard services and selling leasing and servicing burglar alarmsystems In the course and conduct of its business operations during the year 1964FrontierGuard furnished goods and services valued in excess of $50 000 to avariety of customers It was stipulated in substance that if qualifiedwitnesseswere called they would establish that each of the customers named in the complainttowhom Frontier Guard furnished services was engaged in a business which metthe inflow outflow retail or other currently applicable Board jurisdictional standards 2 Upon the basis of the foregoing I find that at all times material to thisproceeding Frontier Guard was engaged in a business which affects commercewithin the meaning of Section 2(7) of the Act, and that the assertion of junsdic-tion over its business is warrantedColorado Guard Patrol Service Inc herein called Colorado Guard is a Colorado corporation with its principal office and place of business in Denver Colorado where at all times material to this proceeding it was engaged in the businessof providing private police patrol and guard services Except as will be set forth1The complaint issued on January 28 1965 and is based upon a charge filed with theNational Labor Relations Board herein called the Board on November 3 1964 and anamended charge filed with the Board on January 27 1965 Copies of the complaint thecharge and the amended charge have been duly served upon Respondents2 Sbemon8Mailing Service122 NLRB 81Carolina Supplies and Cement Co122 NLRB88Man Products Inc128 NLRB 546 FRONTIER GUARD PATROL,INC157below in connection with the integrated employer allegation no independent evidence was adduced concerning the volume of businessdoneby Colorado Guardwith its customers or the nature of the businesses in which such customersengagedPatrol Services Incherein called Patrol Services is and has been at all timessince on or about November 19 1964 a Colorado corporation with its principalplaceof business in Denver Colorado where it is engaged in the business of providmg private police patrol and guard services Except as will be set forth below inconnection with the integrated employer allegation no independent evidence wasadduced concerning the volume of business done by Patrol Services with its customers, or the nature of the businesses in which such customers engagedB The single integrated enterprise issueThe General Counsel would establish jurisdiction over Colorado Guard andPatrol Services by claiming that the relationship of each to Frontier Guard establashesRespondents collectively as a single integrated enterpriseRespondents dispute this contentionFrontier Guard commenced its business operations sometime in the mid 50 s Atall times since its place of business has been located at 2915 West Seventh Avenue Denver Colorado Gerald R DeLue is the principal owner of Frontier Guardand the person principally involved in its operation A substantial part of FrontierGuards business relates to the operation of a burglar alarm system with which inthe fall of 1964 it served some 700 customers In early 1964 in addition to theburglar alarm business Frontier Guard operated four patrols with which it servicedresidential and commercial customers by checking their premises at regular intervals during the course of a night to inspect for unlocked doors open windowsevidence of unlawful entry or to perform other inspection services as required bythe customers Each patrol functioned with an armed uniformed guard or patrolman who drove the route in an automobile owned by Frontier Guard Each patrolserved designated customers in a fixed geographical area of Denver and vicinityWhile making his rounds a patrolman maintains radio contact with a dispatcherlocated at the Frontier Guard office and reports immediately any out-of the wayoccurrence which the patrolman cannot remedy himself Such a report might resultin a call to the regular city police or to some other agency for aid in correctingthe situationColorado Guard was incorporated in February 1964 when Arthur L Gilmorebecame associated with Jesse EWhittakerwho at that time owned and operatedone patrol which functioned in a similar fashion to that of the Frontier Guardpatrols In April 1964 Colorado Guard expanded its business by the outright purchase of two of the patrols which up to that time had been operated by FrontierGuard This included purchase of the customers the accounts and certain equipment including patrol cars In September 1964 Gilmore bought out Whittaker sinterest in Colorado Guard and in early October further expanded ColoradoGuards business by the purchase of Englewood Merchant Police Inc anotherfirm which operated a patrol Thus by early October Colorado Guard was operating the patrol originally owned by Whittaker the two patrols purchased fromFrontier Guard and the patrol purchased from Englewood Merchant Police Atthis time Frontier Guard still operated the two patrols not sold to Colorado Guardas well as its burgular alarm business Until Patrol Services Inc came into beingColorado Guard maintained its own headquarters and carried on some of its owndispatching In certain instances however Frontier Guard furnished it services forfixed feesThese services related to the two patrols which Colorado Guard hadpurchased from Frontier Guard and encompassed rental of desk space the sup-plying of dispatching services and the rendering of certain billing and administra-tive servicesAt all times however prior to the formation of Patrol Services thetwo companies continued to bill their respective customers separately to keepseparate books and bank accounts to make separate tax reports to use and servicetheir separate automobiles and to pay the wages of their separate patrolmenAt some point in October 1964 Gilmore and DeLue commenced to discussthe possibilities of merging their businesses By mid October they were exploringthe possible advantages and disadvantages of combining the patrols operated byeach company In the ensuing 2 weeks Gilmore and Gary Anderson a FrontierGuard supervisor rode together in patrol cars to gain familiarity with the respective patrols of each company and to explore possibility of more efficient operation 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDby consolidation.At some time in October,the two companies effected an actualexchange of some of the customers served by each.3At some time in October,each company reduced the rank of some of its employees, but there is no evidencethat coextensive with this, the wages of any of the patrolmen involved were low-ered 4 Also in October, Frontier Guard undertook the preparation of the ColoradoGuard payroll for a fee. About the same time, its dispatchers commenced to logcalls for Colorado Guard patrolmen, a practice which they had not undertakenbefore. It is possible that both these steps were taken in anticipation of a merger.During the last 2 weeks of October, Anderson, apparently with the acquiescence ofDeLue and Gilmore, apprised the patrolmen of both companies that merger planswere underway, that when the merger was effected Gilmore would have a statusequal to that of DeLue in his relation to all patrols, and that changes in wages,hours, and mode of operation were likely to be forthcoming.5 Despite the rumorsand talk, however, no actual changes in working conditions were forthcoming dur-ing the month of October. Payment of wages, handling of accounts, and billing forservices continued as they had before until the time that Gilmore and DeLueeffected an actual merger in the manner to be described below.It is conceded that a merger of the businesses did take place in November. Thiswas effected by the execution of a preincorporation agreement dated November 12,1964, signed by Colorado Guard, Frontier Guard, DeLue, and Gilmore.6 This agree-ment set forth in substance that since both companies were in "the merchant patroland guard business" and believed "that their business interests would be best servedby combining certain facets of their guard and patrol operations," they would estab-lish a new corporation to be known as Patrol Services, Inc., to be owned and oper-ated by them jointly. The agreement, its effective date retroactive to November 1,also provided, in substance, that the new corporation would thereafter operatepatrols formerly owned by Frontier Guard and Colorado Guard, that the patrolsand certain other assets of both corporations would be turned over to Patrol Serv-ices inreturn for shares of stock in the new corporation, that Patrol Services wouldlease space from Frontier Guard, would use Frontier Guard's dispatching services,and would perform certain services for Frontier Guard relating to the latter's bur-glar alarm business. It also provided that Gilmore and DeLue were to serve as presi-dent and vice-president, respectively, of Patrol Services, and that they jointly shouldmanage its operations. Patrol Services came into being as a corporate entity shortlyafter the execution of the agreement.At all times since, Patrol Services has contin-ued to function in the manner above described.Respondent contends that even subsequent to the execution of the preincorpora-tion agreement it has not been establishedthatFrontierGuard, Colorado Guard,and Patrol Services together comprise a single-integrated enterprise. This agreement,however, marked a culmination of discussions that had been going on for someweeks relating to combining the business of Frontier Guard and Colorado Guard.The agreement itself states that the two companies were undertaking thereby to3It is not disputed that this exchange was brought about primarily for reasons ofgeographical convenience.The extent of the exchange is in some dispute, with Andersonestimating it to be more comprehensivethan do DeLueand Gilmore Anderson claims thatat least 15 or more customers were involved,but lie does not undertake to name themspecifically.DeLue testified that the exchange did not concern more than four or fivecustomers,which he named.I find it unnecessary to resolve the conflict since it seemsclear that the transfers did not involve any wholesale exchange of customers,but were amove based on convenience in rendering service to a few, for which each company there-after billed the other.*The rank of sergeant or corporal does not necessarily connote supervisory function,although apparently the rank was regarded as a mark of status that patrolmen did notwish to lose.5Anderson may have advised the employees that merger had actually been completedprior to the end of October. It does not appear, however, that he had actual knowledge ofthe status of the merger talks or of the obstacles which stood in the way of their com-pletion.While it appears that DeLue and Gilmore made no effort to conceal the fact thata merger was under consideration,it is not shown that either of them ever representedto the employees in October that the operations of the two companies had actually merged.Nevertheless, it appears to have been the general belief of most of the employees of bothcompanies that by this time merger had either actually been effected or was so certainthat for all practical purposes the two employers could be regarded as oneeRichard F. Gilmore,Sr., father of Arthur L. Gilmore,was also a party to thisagreement. FRONTIER GUARD PATROL INC159serve their business interests by combining their respective operations Patrol Services the new corporation appears as a jointly owned and controlled device used toeffectuatethese endsColorado Guard emerges with its only former operationalfunction stripped from it and with a seeming paper existence Frontier Guard alsolost its patrol operations to Patrol Services but joins with Colorado Guard in theownership and operation of the new corporation and is sharing with Patrol Services certain of its facilities and serviceswhile using Patrol Services to assist it incarrying on certain aspects of the burglar alarm business which it retained Incommentingon criteria which would establish responsibility among several corporations as a single enterprise the Supreme Court inNLRB v Deena ArtwareInc361 U S 398 403 stated apart from that is the question whether in fact theeconomic enterprise is one the corporate forms being largely paper arrangementsthat do not reflect the business realityThe formation of the jointly owned newcorporation is a paper arrangementThe business reality is the joining together ofthe Colorado Guard and Frontier Guard businesses to operate together in the futureReserving the issue of their status before this date I find that with the execution ofthe preincorporation agreement on November 12 1964 Frontier Guard and Colorado Guard evidenced their intent to continue the operation of their respective bussnesses asone and that thereafter the elements of common ownership and controlfunctional and physical integration and common labor relations are all present insufficient measure to justify the conclusion that from that time on Frontier GuardColorado Guard and the newly created Patrol Services constitute together a singleintegrated enterpriseAssertion of jurisdiction over the business of Frontier Guardhas already been found warranted Since by November 12 Frontier Guard hadcombined with Colorado Guard and Patrol Services to form a single integratedenterprise it follows that the assertion of jurisdiction over the three employerstogether from that time on is appropriate and I so find 7The status of Colorado Guard and Frontier Guard as a single integrated enterprise or as joint employers before the execution of the preincorporation agreementinsofar as it affects the issues in this proceeding will be discussed below in connecLion with a consideration of the alleged unfair labor practicesIITHE UNFAIR LABOR PRACTICESA The unlawful conduct charged and the supervisory status ofRichard E AllenThe unfair labor practices allegedarisefrom a claimed unlawful response byRespondents to demands presented by employees This response is asserted toinclude threats of reprisal dischargesfor engagingin concerted activities and discriminatory refusals to reinstateRespondents jointly and severally deny the unlawful character of their response and urge that the record establishes only an economic strikefollowed bypermanentreplacement of the strikers thus excusing anyduty to reinstateRespondentsfurther contend that any request for reinstatementwas conditionaland that in any event the employees involved had forfeited theirrights to reinstatementbecause their activity either was unprotected at the outset orhad subsequently lost its protected character because of alleged misconduct rendering thestrikers unfit for reinstatementDeLue and Gilmore owned Frontier Guard and Colorado Guard respectivelyand each exercised general supervisionover the operation of his corporation GaryAnderson is acknowledged to be a supervisor for Frontier Guard 8 Nick Condos isconceded to be a supervisor for Colorado Guard Richard E Allen is also namedin the complaint as a Frontier Guard employee affected by the alleged unfair laborpracticesFrontier Guard claims Allen to be a supervisor within the meaning of theAct The General Counsel acknowledges that at one time Allen was a supervisorwho responsibly directed the work of others and who possessed and had exercisedthe authority to hire and fireIt is claimedhowever that by the time ofthe incidents in which hewas involved such authority had been taken away and7 Contrary to the contention of Respondents when it is determined that these corl oraLions have become a single integrated enterprise then it is the business of the three 1 aunit which determines the jurisdiction and no breakdown of the burglar alarm and patrolbusinesses as spread around among the corporations is in order8Anderson was originally named in the complaint as an employee affected by the allegedunfair labor practices At the opening of the hearing I granted a motion to strike hisname from the complaint because he was a supervisor 160DECISIONSOF NATIONALLABOR RELATIONS BOARDthat at that time Allen was properly classified as a rank and file employee I do notagreeThe testimony of DeLue of the Frontier Guard patrolmen and even ofAllen himself discloses no substantial change in his position or authority at anytime material to this proceedingOn the contraryitappears that at all times Allenpossessed and performed supervisory functions that the employees under him andeven Allen himself continued to regard him as a supervisor Accordingly I findRichard E Allen to be a supervisor within the meaning of the Act I further findthat his name should be stricken from the list of employees affected by the allegations of paragraphs VI and IX of the complaintB The events of October 27 1964The central incident which provoked the alleged unlawful response of Respondents occurred on October 27 1964 Prior to this date there are no unlawful actscharged nor is it even claimed that Respondents had knowledge of any union orother concerted activities among their employees9In substantialmeasure becauseof apprehensions brought about by the proposed merger employees of both FrontierGuard and Colorado Guard during the 2 weeks preceding October 27 commenced to discuss among themselves the desirability of making demands upon management In connection with this they had several informal and inconclusivemeetings On the morningof October 27 1964 a group of both Frontier Guard andColorado Guard patrolmen met in the office of Frontier Guard after completingtheir patrols and drew up a list purporting to represent the consensus of theirprincipal demands Patrolman Thomas Bossen noted these demands on a tablet andall agreed that Bossen should consult an attorney for advice as to an appropriateway to present them to management Bossen talked with an attorney later that sameday and was advised first to arrange a meeting of the employees with DeLue andthen after they had learned of DeLue s reaction to the demands to consider afuture course of action Bossen telephoned the various patrolmen working for bothcompanies and urged them to come to the Frontier Guard office that evening at 6p in for such a meeting Bossen telephoned Supervisor Anderson who had not beenpresent at the morning meeting and told him that the men wanted to get togetherwith DeLue and talk to him over raises and things 10 About 4 15 p in Anderson advised DeLue that the men wished to meet with him that evening at 6 p inAnderson admits that at this time he was aware that there was some unhappinessamong the employees relating to various matters arising out of the prospective merger and that he knew that there had been several employee meetings concerningthesemattersWhen asking DeLue to meet with the men that evening howeverhe did not tell him either what he knew of the previous meetings or that the menspecificallywished to meet with DeLue at this time to talk over raises andthings11The patrolmen regularly started their evening rounds at 7 pm, with the lastpatrol scheduled to depart at 8 30 p m At approximately 6 p m on October 27the patrolmen that Bossen had telephoned began to gather in the outer office ofFrontier Guard At that time Bossen handed to Anderson the tablet on which heY There is evidence that some employees of Frontier Guard had met with DeLue onoccasions In the past and had pressed for changes In working conditions of one sort oranother On these occasions DeLue had listened to their demands and had promised to conelder them further but the employees had received no subsequent word from him nor hadany action by him been forthcoming These appear to be remote occurrences which have nodirect bearing upon the current controversyw Gilmore was out of the city on this day It is not clear that this was known to Anderson but even if It was he did not so advise Bossen or suggest that It might affect theresults of the proposed confrontation There Is no showing that Bossen learned of Gilmore eabsence from any other sourceu Contrary to Respondents contention I do not see in Anderson s failure to appriseDeLue of all that he knew any deliberate effort at concealment There is no showing thatDeLue pressed him for an explanation as to the reasons for the proposed meeting In factDeLue states that he believed the meeting to relate to questions concerning the prospectivemerger and so presumably he directed no inquiries to Anderson As we have seen Anderson had not been present at the morning meeting nor had he seen the actual list ofdemands at this time nor did he have more than a general knowledge that the men wereunhappy and wished to meet with management for a discussion Even had he conveyed suchinformation to DeLue in the afternoon I fail to see it as having the likely consequence ofaltering the course of events FRONTIER GUARD PATROL, INC161had written the demands earlier in the day These included a demand for a 2 yearcontract a 50 hour week witha minimumof $2 per hour for patrolmen and dispatchers a demand for paid vacations and a demand for hospitalization and sickleaveBossen gavethe tablet to Anderson who carried it to DeLue in his privateofficeUpon presenting the tablet to DeLue Anderson told him that the menwanted to talk to him and they would probably walk out 12 DeLue then askedAnderson how long he had known about these employee demands and Andersonresponded that he had known about the unrest for some days and that he thoughtthemen were really unhappy DeLue apparently with a note of sarcasm repliedthanks a lot for telling me and then saidWell lets go out and talk to themDeLue and Anderson then went to the outer office where the men were gatheredAccording to DeLue his meeting with the men lasted for approximately 4 or 5minutes and his version of what transpired is as followsDeLue asked Andersonifhe were speaking for the group or for himself and Anderson replied that hespoke for the group Supervisor Allen came in to the meeting at about this point,and DeLue asked if he were in on this also and Allen replied in the affirmativeDeLue states that he was very upset that he told the employees that the demandshad come as quite a shock and surprise to him that he didn t appreciate theway it was done and didn t feel it was necessaryHe then told the groupthat he had nothing to do with Colorado Guard that he owned no part ofColorado Guard that Gilmore owned no part of Frontier Guard and that Gilmore was out of town and he couldn t speak for him or his companyAt thispointBossen spoke up and DeLue admits that he told him`to be quiet or shutupDeLue then told the employees that as far as the demands go I think theyare ridiculousHe stated that they are approximately a 100 percent increasein everything but that if there was any merit to them [he]would take it underconsideration and he would also advise Mr Gilmore when he returned so that he[might] also take them under considerationAt thispointDeLue reports thatAllen got up and said that DeLue`willmake a decision here and now for allof us or else"DeLue repliedor else what?to which DeLue said Allen answeredor else we will walk outDeLue then told the group that he regarded this asleaving him with very little choice and that if that was the way the group feltthey could go ahead and walkWith this he states Allen got up and Andersonand Bossen immediately followed him out the door with the rest of the employeespresent joining and walking out 13 DeLue admits that during the course of themeeting he had remarked that Frontier Guard had never had a union and that hedidn t feel that we needed one now"He denies however that he told the groupor any one of its members that the employees were discharged or fired forwalking out or for any other purpose, stating that was the last thing I wantedto see any of them do was walk out or anything else12 The record does not establish with any degreeof exactness the basis for Anderson sstatement that the menwould probablywalk outAs already noted Anderson had notbeen present at the meeting in the morning Noneof theemployees who had been theretestified that they contemplated or had agreed to walking out if the demandswhich theyhad formulated were not met On cross examinationAnderson stated thatprior to goingin to DeLue he knew of an agreement among the employeesto walk outif their demandswere not met He qualified this statement later in his examinationhowever bystatingthat this only represented his own thinking for he believedthat therealities of the situation left DeLue no real choice but to meet the demands if he were to continue to run hisbusiness Anderson s own thinking however does not suffice to establishthatthe employeeshad committed themselves to a walkout if their demands were not metbut only showssuch to be Anderson s opinion of what might happenIs Respondents claim that since the record shows no disputebetween theemployees andColorado Guard at this time Colorado Guard employeesby walkingout quit their jobsI disagreeAlthoughno actual merger of operations may have taken place at this timethe employees clearly were addressing their demands to both employers in the belief thatfor all practical purposesthey wereoneAlthoughDeLuedisclaimedauthority to speakfor Gilmore he agreed to pass on the demandsto him Theemployees of both Companieswalked out because discussions of their demands were notforthcomingfrom either Company Employees of Colorado Guard had no more intention to quit than did those ofFrontierGuard I find that employees of both employers joinedtogetherin a strike topromote what they regarded as common demands and accordingly that all must be regardedas strikers264-188-67-vol 161-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeven of the employees present at the meeting testifiedconcerningthe walkout,and in certainrespects their versions differ from that of DeLue. They all agreethatDeLue appeared considerably upset and agitated, that he questioned Ander-son andAllen as to their positions, and that he told the groupthat he was unableto speak for Gilmore with regard to the demands. All recall hearing DeLuestate that there had never been a union at Frontier Guard, and thathe did notsee the needfor one. The majority, however, testified that DeLue also told themthat there never wouldbe a unionthere.They agree that DeLuecharacterizedthe demandsas ridiculous, but they acknowledge that -he statedthat he wouldgive them further consideration. Only Allen and Cady testified thatthey heardDeLue tell the men that they were fired or discharged. The othershave no recol-lection of such a remark.14 Allen specifically denied thathe ever told DeLuethat he must decide the matter then and there "or else"the men would walk out.Allen states, however, that he told DeLue that he "thoughtitought to be leftup to the men right then," and that when Gary Andersongot up to walk out hefollowed him. Anderson recalls Allen makingsome statement to the effect that ifsome answers were not immediately forthcoming the men might walk out. Allthe employees recalled remarks byDeLue either to the effect that theyshould keepon walking, or that they should attempt toline up-some otherjobs if they left.All recalled DeLue making uncomplimentary remarks aboutthe intelligence ofthe employees, or their ability to get other jobs. Not everyonewas specific as tothe exact reason why he walked out.It isclear, however, that eachwas interestedin obtaining some concessionfrom managementor, at the veryleast, in bringingabout an immediate discussion of their demands. From, their collectiveexplanationsitwould appear to be the consensus that the walkoutwas promptedby DeLue'sinsultingdemeanor, his negative and peremptory responseto their demands, andtowhat they regarded as his unwillingness to discuss such demandsmore fullyat that particular time 15Immediately following the walkout, the employees involved, including Andersonand Allen, proceeded to a motel located across the street from the Frontier Guardoffice to discuss what to do next.'They agreedamongthemselves at thistime thatthewage rates demanded.were probably unrealistically high, and appropriatelycould be lowered. They wereunanimous,however, indecidingthat they shouldcontinue to press forsome concessions from management,and that in doing sothey should maintain a united front. To further thislatterobjective,Bossendrafted a statement which was signed by all the employeespresent at the meeting,including Anderson and Allen.16 The text of this statementis as follows:We, the men listed below by signature, do herebyagreenot to work for theabove namedorganization untilsuch timeas a working agreement betweenthe men andthe organizationcan be bound by a contract.At thesame timethe employees agreed that they shouldimmediately undertaketo form a union in the interest of more effectivelypressing for the concessions.In furtherance of this, they went to the office of Attorney John A.Criswell onthe following day. Criswell advised them that he would undertaketo set up anonprofit corporation as a labor organization to represent them, and that it wouldseek representation rights through the National LaborRelations Board.Criswellalso advised them that they should immediatelyrequest reinstatement from Fron-tierGuard and Colorado Guard.Criswell undertook to initiate the formation of a nonprofitorganization, andalso drafted a letter addressed to both Frontier Guard and Colorado Guard,statingthat a labor organization was in the process of formation, and that a majority ofthe employees had authorized it to represent them. The letter also stated that Cris-well was submitting with it a request for reinstatement "signed by those employees who14While Cady testified on directexaminationthat DeLuehad saidthe employees wouldbe fired, subsequently,on cross-examination,Cady stated that he could not rememberwhether DeLue had actually said that or not.15As we shall see, the General Counsel contends that in part the employeeswalked outbecause of DeLue's alleged threats of reprisal against them if they persistedin -pursuingcollective action through a union, or by walking out, or in some other manner. Even if it'be assumed that unlawful threats were made at this time, the record does not,establishit appearsclearthat, as set forth above, the walkout was undertaken solely in the beliefthat it mightbring about further concessions or at the very least promote fullerdiscussion.16 Joyce Snyman latersigned thisstatement but she wasnot present at the meeting. FRONTIER GUARD PATROL, INC163are now on strikeThis letter was received by both Frontier Guard and ColoradoGuard on October 29 1964 together with a document signed by16 employees,including Richard Allen but notincludingGary Anderson 17 whichread as followsWe the undersigned employees of Frontier Guard and DeLue EnglewoodMerchants Police and Colorado Guard and Patrol Service do herebyrequestimmediate reinstatement as employeesof the aforesaidcompaniesthis twentynorth day of October 1964When the employees walked out on October 27 after their beef meeting DeLueimmediately undertooktomanthe two patrols which Frontier GuardoperatedHe succeeded in getting replacements for thatevening and the patrols went out asscheduledDeLue did not reach Gilmore on that evening DeLue working withNick Condos Colorado Guard supervisor was successful in mannmg the fourpatrols operatedby Colorado Guard patrols and they too went out as scheduledDeLuestates hedid this as a matter of courtesy Issues relating to permanent replacement will be discussedmore fully belowC Conclusionsregarding the walkoutof October 27The threshold question and the one whichin large measure influences the disposition of all otherissues concerns the significanceof the walkout The GeneralCounsel arguesthat the record shows DeLue first threateningemployees withreprisalsfor pressing their demandsupon himand thereafterdischarging themfor walking out when theirdemands were not immediatelymet. Alternatively, heurges that even if discharges not be found the walkout is properlyto be regarded,in part at least as a protest against unlawful threats madeby DeLue thus constituting it as an unfairlaborpractice strikeRespondentsdeny thatDeLue unlawfullythreatened employees or discharged them for walking out, and urge that therecordshows no morethan a walkoutin furtherance of economic objectivesWe cannot properlyevaluate the significanceof the October 27 incidentwithoutconsidering the setting in which it arose The events of the evening of October 27are not setagainst a background of employer opposition to employee organizationnor doesit appear that the currenteffort atcollective action hadeven come to theattentionof DeLue or Gilmore beforethat night isDeLue s firstknowledgethatemployees were making demands came to himonlymomentsbefore he was to meet with them Withoutpriorwarning, andbarely an hour before the patrolswerescheduledto go out he was confrontedwithwage demands among othersthat the employeesthemselves were later toacknowledgeas unrealisticlyhighGilmore was away at the time and not available tosharethe problem withhim His supervisorwho theretoforehad not evensuggestedthatthe employees were becomingrestive,had simultaneously with thepresentationof thedemands toldDeLue thatthe employeesmight walk out Allthese factors had the understandable effect of bringingDeLueto the meeting in astate of surprise upset and agitationOn the other hand it doesnot appearthat the employeeswere much betterpreparedTheyhad no real knowledge of the status of the merger,nor did theyevenknow of Gilmore s absence from the cityon thatday The meetinghad beensomewhat hastily arranged and does not appearto havecome about as a resultof a well planned and well understood organizational effort Respondent argues thatthe employees came tothismeetingwitha predeterminedand fixed aim to set upDeLue by placinghim in a position where he musteither yieldto their demandsor face destruction of his businessThe record however fails to support such aview The patrolmen were not a highlypaidgroup They had neverreceived paidvacationshospitalizationor other fringe benefitsTheir belief that the forthcoming merger might worsen even this situationand that thetime for takingcollective action had arrivedwas not unreasonable There is no evidence thatthose presentat the morningmeeting had agreed among themselvesthat theywould walk out if their demands were not met thateveningAt thetime, they were17Larry Moffett and Leonard Jenkyns did not sign this request and there is nothing inthe record to show a request for reinstatement by them made in any other mannerIs I disregard any knowledge that Allen or Anderson may have had prior to the time thatAnderson presented the tablet to DeLue Admittedly neither one had communicated anything that he knew about such activity to DeLue Moreover at all times during the controversy each appeared to have allied himself with the employees despite his supervisorystatus 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot even aware that a meeting would be forthcoming so soon The attorney con-sulted by their spokesman did not advise the walkout and the employees telephonedwere not asked to agree to such action Indeed there is no evidence that thosenot present at the morning meeting had even beenapprised of the exact demandsthat Bossen had listed on his tabletUnder all thecircumstancesI am convincedand find they came to the evening meeting anticipating only a preliminary dis-cussion perhaps hopeful that it might prove fruitful but without any prearrangedplan or intentthat they would walkout if their demands were not met then andthere 19The meeting itself lastedonly 4or 5 minutesand was characterized more byconfusion and intemperance than by calm andreasonWesee asurprised andupset DeLue reactingto thedemands of his employees in an insulting and demeaningmanner However understandable his emotions and whatever his intent thenature of his response was one calculated to engender resentmentand to promoterather than allay an ill considered reaction from a group of employees seekingto discussmatterswhich concerned themWe can only speculate what mighthave resulted hadDeLueengaged in a calm and consihatory discussion duringthe limited time available or if when a walkout appeared imminent he had urgedthe employees to reconsider and had attempted to schedule a future meetingwhere a more full discussion could take place He did none of these things however and I am satisfiedthat theresultwas to set off a spontaneous emotionalreaction among the employees which had the effect of triggering the walkout asthe step which appeared as the most likely means of bringing DeLue to a seriousconsideration of their demands I am not called upon to judge the wisdom of theiractionbut contraryto the claim of RespondentIfind it to be a spontaneousreaction to DeLue s rejection of their demands for changing working conditionsand to constitute protected concerted activityThe General Counsel insists that the confrontation produced more than anunreasonable and bad tempered reaction from DeLue but that in addition hereacted in an unlawful retaliatory manner I do not agreeWhile a more concihatory approach might well have avoided the walkout DeLue s failure to undertakeit is not enough to render what he did unlawful His statement that there wouldnever be a union would only appear as unlawful if occurring in a context whereitwould be reasonable to infer that DeLue was prepared to take further retaliatoryaction to insure such a result.Here it is not made against a background of unionanimus and it appears more as an isolated statement of opinion than as a threatto resort to unlawful means to forestall future collective efforts It is also claimedthat DeLue by telling the employees that if they walked out they had better seekother jobs orthat if theyleft they should keep on walking,was threatening themwith unlawful retaliatory action should they pursue furthertheir collective actionStatements of such nature were unquestionably made byDeLue to the employees Ido not necessarily see them however as threats of retaliation if the employeespersisted in the exercise of their statutory rightsAt the most the statements areambiguousA retaliatoryconnotation is possible but it is equally if not morereasonable to construe the statements either as an attempt to persuade the employees not to walk out at all or as statementsthatif they did so they might be subjettedto replacementAbsent abackground of union animus I am unwilling toinfer the unlawful connotationMoreover there is no showing that the employeesthemselves regarded any of DeLue s statements at this meeting to be mtimidatoryAs we have seen,the employees were reacting primarily to DeLue s peremptoryrejection of their demandswithouteven an attempt at some preliminary discussion"I reach this conclusion after giving full consideration to certain portions of the testimoray of Snyman Anderson and Miller indicating that each had heard of plans for orhad agreed to a walkout if the demands were not met that evening Testimony of each inthis regard its somewhat inconclusive and I regard it as insufficient to establish the factthat a prearranged plan existed Considering the meager discussions about the demandsthat had taken place that many employees had not even participated in these and thatno one knew in advance what response DeLue would make I find it unreasonable to believethat any one of these three witnesses or any one of the other employees had in effectcommitted himself or believed that the others had committed themselves to a walkoutif these demands were not met forthwith at the evening meeting FRONTIER GUARD PATROL, INC165At no timeeither at the meeting among themselvesnor later when they consuited an attorney,did any of them express concern about DeLue s so-calledthreats, but their entire emphasis was on finding effective means to obtain concessionsIfind therefore that under the circumstances here presented DeLuemade no threats at the October 27 meeting which were calculated to interferewith or actually did interfere with the statutoryrights of the employees presentAllen was the onlyemployee who insisted that when the patrolmen were walking outDeLue hadsaidyou are all fired anywayAs we have seen DeLuedenies not only making such a statement but also points out that when theemployees were walking out it was the last thing[he] wanted to see them do"Inconsistenciesin the testimonyof a group of employees about details of anemotionally charged event occurring nearly 6 months before the hearing are to beexpected It is unlikely however that an announcement of such nature as a massdischarge if made would have been recalled by only one of thegroup involvedIfind it more plausible to consider Aliens memory in this regard to be faultyand to conclude that DeLueactuallymade no such remark However assumingthathe did make it it comes in a context where it appears more as a tacticalstatement aimed at persuading the employees not to leave than as an expression ofintent to terminate them altogether because of their collective action Accordingly,I findthat DeLue didnot fire or discharge the employees for walking out on theeveningof October 27Having foundthat it hasnot been establishedthatDeLue unlawfully threatenedor discharged the employees for walking out that the employees were engagedin a lawful collective effort to obtain concessions from management,and thatthey walkedout to protestDeLues refusal to discussmore fully theirdemandsit follows thatthe walkout was occasioned for economic reasons and not to protestunfair labor practicesand I so find 20D The replacements and therequestfor reinstatementIn the operation of their patrols, Frontier Guard and Colorado Guard usedboth fulltime and part time patrolmenAt the timeof thewalkout Frontier Guardwas operating two patrols and Colorado Guard was operating four patrols in Atthe time ofthe walkoutRoger Moffet and Michael Vourexes were the fall timepatrolmen and Eugene N Smith Norman R Buskirk, Thomas H Bossen, WilliamR Miller andLarryMoffet the part time patrolmen working for Frontier GuardAt the sametime RobertL Lisle CharlesE Nesmith,and Emery L Reynoldswere the full time patrolmenwith AaronL Burkhart Michael B Wagner BudW CadyVirgilH Colman and Leonard Jenkyns the part time patrolmen working for Colorado Guard22FrontierGuardalso had a dispatcher named JoyceSnyman who also joined in the walkout80 Since I find no unlawful conduct by DeLue in connection with the October 27 meetingno statutory liability attaches to Frontier Guard Even if it be assumed that FrontierGuard and Colorado Guard were at the time a single-integrated enterprise or were actingjointlyno liability would thereby attach to Colorado Guard either The relationship ofthe two corporations at the time however will be discussed below in connection with therequest for reinstatement and nothing set forth above is to be construed as a finding orto be based on the assumption that statutory liability as such has been found and attaches to Colorado Guard as well as Frontier Guard at this time or of course to PatrolServiceswhich on October 27 had not even come into existencem The record does not clearly establish the exact number of patrolmen needed to carryon the full operation of all six patrols Clearly at a minimum Frontier Guard would needtwo patrolmen and Colorado Guard four to insure that all patrols would go out They hada 7 day operation however and regular relief men were needed at all times Apparentlythe so called part time patrolmen served this relief function Many of these had other fulltime jobs but performed relief work either for FrontierGuardor Colorado Guard on aregular basis The record however does not show how much work per week this mightregularly involve for any given individualm The record does not show the name of one full time patrolman who appears to haverun the fourth patrolfor Colorado Guard Thereis testimony however that ColoradoGuard only found it necessary to hire three employeesto keepits operation going and thatone of them had not gone out on strike 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 27 and 28 Frontier Guard hired four patrolmen and two dispatchers 23 On October 27 and 28 Colrado Guard hired four patrolmen 24Following receipt of Criswell s letter on October 28, 1964 requesting recognitionand enclosing the request for reinstatement Frontier Guard and Colorado Guardjointly consulted an attorney Thereafter they sent a telegram to Criswell signedby both Companies which read as followsWe haveno information concerningvalidityof organization purporting torepresent our employee would discuss said validity with you Monday or Tuesday at yourconvenience in order to decide whether or not to bargain withsaid orgainization contact our Attorney Tim Campbell if this is satisfactoryAs a result of this telegram a meeting was held on October 30 1964 in Criswell s office It was attended by counsel representing Frontier Guard and ColoradoGuard by DeLue and Gilmore and by three spokesmen for the employees BossenNesmith and Reynolds At this time Criswell explained the steps which hehad taken to form a union and urged a unit comprised of patrolmen and dispatchers to be appropriate He also advised counsel for the employers that he regardedthe walkout as a strike and stated that if Frontier Guard and Colorado Guardwould reinstate the strikers he would recommend that any possible backpay claimwhichthey might have be waived and that such reinstatement would be withoutprejudice to any position which the employers might wish to take with regard torecognition or with regard to the unit Counsel for DeLue and Gilmore agreed totake all matters under advisement including the request for reinstatement On thefollowing day counsel informed Criswell that his offer was unacceptableI have set forth in footnotes 23 and 24 the names of those persons hired byboth Frontier Guard and Colorado Guard after the economic strike but beforethe request for reinstatementAfterreceipt of the request various others howeverwere hired by both Frontier Guard and Colorado Guard and worked for theseCompanies or their successor Patrol Services for varying lengths of time ssRespondents concede that neither Frontier Guard Colorado Guard nor PatrolServices have ever offered employment to any of the strikers at any time afterreceiving the request for reinstatement Both DeLue and Gilmore explain this bystating that both understood the request for reinstatement to be conditional, masmuch as the strikers on the night of the walkout had executed an agreementamong themselvesthatnone would return unless all returned DeLue and Gilmoreassert that since the Companies had already made replacements they were not in a0 Frontier Guard hired Gardner SanfordWin Ingmire Arthur Randolph and HaroldT Francis as patrolmen Randolph worked continuously thereafter in such capacity untilFebruary 22 1965 when his employment terminated At the time of the hearing theothers were still working for Patrol Services the successor to Frontier Guard in thepatrol operation Ingmire was hired and continued to work as a supervisor replacingAnderson John Wilkin and Katherine Greenwlll were hired as dispatchers and were stillemployed by Frontier Guard in that capacity at the time of the hearingx At this time Colorado Guard hired Harry Butler Clay Tarplay Ray Nelson andLouis Godby as patrolmen Nelson quit on November 7 1964 but at the time of the hearingthe others were still employed as patrolmen by Patrol Services successor to ColoradoGuard in its patrol businessw It was stipulated that between November 1 1964 and the end of the year the following persons were hired as patrolmen or dispatchers on the dates and for the periodsappearing after their namesDarrell Brink patrolman November 2 to date of bearingKenneth Linz dispatcher November 19 to November 19 Lee Voss dispatcher November 5to 25 Archie Alexander patrolman November 3 to November 3 Robert Bailey patrolmanNovember 9 to the date of the hearing Lawrence Kent patrolman November 6 to Decenther 6 Gary Keys patrolman November 9 to January 25 1965 Harold Mattingly patrolman November 5 to 6 James McNamara patrolman November 28 to February 1965Robert Sharp patrolman November 9 to December 12 Dwight Sutter patrolman Novemher 18 to 24 Carl Van Horn patrolman November 1 to date of hearing Robert Weatheringpatrolman November 3 to dite of hearing It wee further stipulated that each of the nameslisted appeared on the payroll of Patrol 9e*ices except fnr'the two dispatchers that wereon the payroll of Frontier Guard As we have seen Patrol Services did not come into beinguntil after November 12 although the transfer of patrolmen from Frontier Guard andColorado Guard was made retroactive to November 1 by the terms of the preincorporationagreement The record does not show which of the named persons hired prior to Novemher 12 were hired by Frontier Cuard and which were hired by Colorado Guard FRONTIERGUARD PATROL, INC167position to take all the strikers back It is theirpositionthat therequest being conditionalneed not be honored and they were permittedto look elsewhere infillingavailable jobsThiscontentionof Respondents cannot be upheld Therequest was unconditionalon its face and the recordcontains no statementsof or actions taken by and ofthe strikers or by their counsel indicating that it was intended to haveany qualifiedmeaningBoth DeLue and Gilmore relied on the motelagreement signed unmediately after the walkout as controlling the position of the strikersKnowledge ofthis only came to them indirectly through Supervisor Condos whohad asked astriker to return on the very night of the walkout and hadbeen told of the agreement The next day however the employees consulted Attorney Criswell andacted on his advice insigning therequest forreinstatementThis was obviously arepudiation of the previousagreementItwas well known to both Colorado Guardand Frontier Guard that the request followed themotel understanding in pointof time Any doubts which they might have harbored as to itsmeaning or as tothe possible conditional character of the requestcouldreadilyhave been resolvedat the meeting on October 30 whenrequest was againrenewed orally by CriswellNo questions were asked at this time or anyother timehoweverby eitherDeLue or Gilmore and it is apparent that the position which they urged at thehearing isan afterthought I find therefore thatno tenable basis exists to supportDeLue s and Gilmore s alleged belief that the requestwas conditionalAccordmgly Ifind further that on October 29 1964 the strikers employed by bothCompanies unconditionally requested reinstatement to the jobs that they had leftE Discriminatory character of refusal to reinstate and responsibilityof Frontier Guard Colorado Guard and Patrol Services thereforHaving found the strike to be an economic one and the request for reinstatementunconditional there remains for consideration the discriminatory nature if any ofthe failure to reinstate and the extent if any to which responsibility thereforattaches to Frontier Guard Colorado Guard or Patrol ServicesSince the strike was an economic one Respondents lawfully could hire replacements while the strike was still in effect and to a limited extent they did so Howeverwhen Respondents received the unconditional request the strike endedRespondentswere not then required to displace those already hired but insofar asjobs were still available they could no longer refuse to fill them with strikers without showing that failure to do so stemmed from reasons unrelated to their participation in the strike All the persons requesting reinstatement had participated in thestrikeand had joined in the formation of a labor organization which was requestmg recognitionof Respondents It is not claimed that the strikers were not competent to perform available jobs Absent an explanation that will withstand scrutinyit is a reasonable inference that Respondents used their wholly unfounded relianceon the conditional nature of the request as a pretext to justify not only displacingthe strikers but also to forestall a possible obligation to bargain which might ariseshould theyreturnThat action so motivated is discriminatory is so obvious that itmerits no further discussion Accordingly I find that Respondents within the meaning ofSection 8(a)(1) and (3) of the Act discriminatorily refused to offer tostrikers available jobs after they had requested reinstatementJurisdiction has been established over Frontier Guard Therefore to the extentthat it discriminatorily declined to reinstate strikers to available jobs it must acceptremedial responsibility under the statuteAs noted however jurisdiction was notindependently proven over Colorado Guard and Patrol ServicesWhile I have foundFrontierGuard, Colorado Guard and Patrol Services to comprise a singleintegrated enterprise after the execution of the preincorporation agreement onNovember 12 1964 I have reserved for further consideration the issues of whetheror not Frontier Guard and Colorado Guard may be found to constitutea singleintegrated enterprise or be found to have acted in concert as joint employers priorto that timeContrary td the General Counsels contention I am not convinced that this recordestablishes Frontier Guard and Colorado Guard to be a single integrated enterpriseprior to the execution of the preincorporation agreement The two corporationswere not commonly owned nor did they share common corporate officers A businessrelationship first arose between them when Colorado Guard purchased the twopatrols in April and Frontier Guard agreed to furnish it certain services for a priceAs we have seen however the two Companies continued to operate the patrols 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich they owned under separate supervision, to make separate billings, and to paythewages separately In October the business relationship grew somewhat moreclosely knit when the parties commenced to discuss merger possibilities, and toexplore the feasibility of certain operational combinations. However, contrary to theassertion of the General Counsel,I see littletaking place at this time which sug-gests any immediate change in the degree of functional and physical integration.Some additional services were performed by Colorado Guard for Frontier Guard,there was a minimal exchange in customers between the two Companies, and someemployees were reduced in rank. Otherwise the two patrols appear to have contin-ued to function in much the same manner that they had before. Management hadindicated to the employees that the two Companies were joining forces, and as wehave seen this resulted in speculation among the employees as to the effect of amerger on their status. This is scarcely enough, however, to support a finding thatany real combination had actually taken place, or that the merger prospect hadpassed an exploratory stage.The General Counsel asserts as the most frequently cited criteria for finding asingle-employer relationship, common ownership or control, functional and physi-cal integration,and common labor relations. In each of the cases he cites we findall of these criteria present.26While the General Counsel acknowledges the absenceof common ownership prior to the preincorporation agreement, he urges the extentof common control as sufficient. Substantial common control, however, is far fromestablished. Explorations of merger feasibility gave rise to rumors which, togetherwith the presence of Gilmore on occasions, may have led to unwarranted conclu-sions as to control. However, neither Gilmore nor DeLue had made any announce-ments in this regard, and the real direction of employees continued to remain inthe owners and supervisors of each corporation throughout the month of October.As set forth above, physical and functional integration was only slightly greaterthan it had been before the merger talks commenced. Such changes as occurred mayhave been precipitated by the merger explorations and initiated in anticipation ofconsummation of the merger, but I do not see them as sufficient to justify a con-clusion that at anytimebefore theagreementa common control of labor relationswas in effect. Accordingly, I find thatat all timesprior to November 12, 1964, whenthe preincorporation agreement was executed, Fionlier Guard and Colorado Guardmay not be regarded as a single-integrated enterprise, and therefore the assertion ofjurisdiction over the business of Colorado Guard on such theory is not warranted.27Itdoes not necessarily follow, however, that even though Frontier Guard andColorado Guard be regarded as separate entities, no basis can exist for attachingresponsibility to Colorado Guard for any acts occurring before November 12. Therationaleof the single employer cases rests upon finding sufficient elements ofcommon ownership, control, and functional integration to indicate that the enter-prise is in reality a single one. Totally separate enterprises, however, having somebusinessrelationshipmay act in concert for a specific end. To the extent that suchjoint conduct proves unlawful, joint liability may attach even though such wouldnot be true had they acted separately. Prior to October 27, we see Frontier Guardand Colorado Guard acting as separate Companies in the same general type of bus-iness andengaged inexploring the possibility of merging their operations. Thestrike, however, which affected both, resulted in bringing them to take joint actionin furtherance of the common interest which they had in the projected merger.Thus, immediately following the strike, DeLue undertook to help Colorado Guardman its patrols. Two days later both Companies were presented with a demand for2° Supreme Dyeing & Finishing Corp.,147 NLRB 1094;Itavena Sportswear,142 NLRB1299;QualityCoal Corporation,139 NLRB 492; andMinnesota Manufacturing Company,Inc.,132 NLRB 1398."InDearborn Oil andGasCorporation,125 NLRB 645, the Board held : "Generallyspeaking, in those unfair labor practice cases in which the Board and the Courts haveheld that a legal entity may be held for the acts of another, because both constituted asingle employer, it appeared that both were not only subject to common control, but alsothat a controlling ownership interest in both companies was held by the same individualor group ofindividuals.We believe that it is proper to require that both elementscommon ownershipand commoncontrol-coexist before weassess jointresponsibility."As set forth above,I am not satisfiedthatthe elements of common control, functionalintegration,or common labor relations are sufficientbeforeNovember12, to justify afinding ofa single-integratedemployer.However, if the doctrineofDearbornis to befollowed, the absence ofcommon ownership alonewould suffice to precludea finding ofthis nature. FRONTIER GUARD PATROL, INC169recognition and a request for reinstatement of the strikers The demand and requestwere addressed to them jointly and they responded jointly after obtaining commoncounsel to represent them in sending as a reply a single telegram signed by bothCompaniesWith their common counsel they jointly met with representatives of theemployeesAt this meeting no suggestion was made that either Company sought topursue a separate course of action Together they replied to the request for reinstatement both relying on the same untenable reason and together they refused to reinstate the strikersThis decision was made known by their common attorney to counsel for the employees The foregoing establishes a pattern of common action directedtoward a common end Such joint action in and of itself sufficies to establish jointresponsibility for the unlawful refusal In addition however it is reasonable to inferthat it was undertaken in anticipation that a merger would in all likelihood comeabout and that if consummated the joint action would forestall the possibility of themerged entity being confronted with reemployed strikers and the concomitant needfor it to bargain with a union on their behalf Responsibility thus attaches to bothFrontier Guard and Colorado Guard because they were acting together in committing unfair labor practices 28 Since jurisdiction is established over Frontier GuardColorado Guard cannot escape its responsibility after undertaking to act jointly withFrontier Guard even though the business had not yet formally come together as asingle enterprise and even though jurisdiction had not been established separatelyas to it Accordingly I find that Frontier Guard and Colorado Guard by refusingto reinstate strikers to available jobs acted in concert and in furtherance of a coinciding interest Since I have heretofore found such refusal to reinstate to be discriminatory in nature both must be regarded as responsible for such unlawful conductand required to remedy itPatrol Services was not yet in existence as an entity at the time of the refusal toreinstatePatrol Services however is clearly the successor oralter egoto bothFrontier Guard and Colorado Guard as a result of the preincorporation agreementSince I have found above that the three Companies constitute a single integratedenterprise it follows that Patrol Services as successor to Frontier Guard and Colorado Guard must assume whatever share of responisibility resided in each afterPatrol Services came into beingF The alleged forfeitures of reinstatementRespondents contend that if discriminatory conduct be attributed to any of themthe employees involved have forfeited their rights to reinstatement either by thecharacter of the strike or by having engaged in poststrike misconduct.29I have already found the strike itself to constitute protected concerted activityThereforeRespondents contentions that all employees who engaged in the walkout thereby forfeited their statutory rights to reinstatement must be rejectedOn November 12 1964 Bossen Nesmith and Reynolds purporting to act astrustees forMerchant Police Employees Association the newly formed unionaddressed a letter to various customers of Frontier Guard and Colorado Guard advismg each of the strike and stating that they wished to explain the circumstances ofthe disputeThey go on to point out that the merger had resulted in changes inworking conditions which the employees sought to take up with Respondents butthat Respondents had refused to listen to their legitimate complaintsand thatthe employees had thereafter walked out in protest They refer to their unconditional offer to return to work after the walkout and to its rejection and then state`we do not know how these companies are presently rendering the service youneedThey conclude by advising that they had filed charges with the Board thatthewage rates paid were unreasonably low and by urging that the customersaddressed cease using the services of Respondents Respondents assert that thesetrusteeswere in effect speaking for all the strikers and that the letter had theintended effect of conveying to customers of Respondents the thought thatRespondents could not give service absent the presence of the striking employeesIt is asserted that this letter constitutes a deliberate effort to discreditthe quality of Respondents service and that those responsible for sending it arethereby disqualified for reinstatementRespondents urge the doctrine set forth inDayton Coaland Iron Corp101NLRB 672Long LakeLumberCompany34NLRB 7002D Anderson and Allenhavebeenfound to be supervisors within the meaning of the ActSince they are not{employeesof coursethey are not entitledto reinstatementor to anyother statutory rights 170DECISIONSOF NATIONAL LABOR RELATIONS BOARDPatterson Sargent Company115 NLRB 1627 as controlling The Boardin Patterson Sargentfound that striking employees distributing a handbill to the generalpublic in substance warning prospective purchasers that paint manufactured by non-strikerswas shoddy merchandise thereby engaged in conduct forfeiting theirotherwise protected statutory right to reinstatementThe Board reasoned thatimpugning the quality of an employers product was not a lawful means of furthering the concerted efforts in which the employees were engaged Accepting theprinciple annunciated inPatterson SargentI find it inapposite to the facts of theinstant caseThere is no doubt that a labor dispute existed between Respondentsand theUnion Clearly the Union had a rightto enlist support from customers ofRespondents by publicizing the facts of the dispute In commenting that it did notsee how Respondents were able to render adequate service after the strike howeveritwas not directing a statement to the public generally but was at the most venturing a querulous opinion to the very customers who had been receiving the services both before and after the strike and were thus in the best position of all toevaluate their qualityMoreover the statement on its face appears more as anexpression of incredulity than as a deliberate disparagementAlthough Respondents urge that the general tone of the letter supports an inference that at all timessince the strike the property had been unprotected I am convinced that considering the letter as a whole its expressed purpose and the entire context of eventssuch an inference is wholly unwarranted Accordingly I find that neither the signers nor any of the union members who might be found to have authorized the letter have thereby forfeited any right to reinstatement to which they otherwise mightbe entitledThe fact thatcertain strikers engaged in a competitive patrol business knownasAmerican Patrol is also urged as grounds for denying such strikers reinstatement Afterthe strike three of the strikersMoffett Vourexes and Smith formedand worked in varying measures for a competing firm in the patrol business knownasAmerican Patrol In some instances they solicited former customers of FrontierGuard and Colorado Guard Respondents regard this as an act of disloyalty whichshould result in forfeiture of their reinstatement rights The Board has recently hadoccasion to consider a similar claim InMarshallMaintenanceCorp149 NLRB735 it upheldthe Trial Examiner in making the following findingI find and conclude that on the facts of the instant case Respondent shouldnot bepermitted to relyupon its own unlawful conduct to defeat reinstatementmerely because the discharged employees sought-albeit not successfully-to earn a livelihood after they were discnminatonly discharged Not only werethey free to utilize the talents they possessed in the field of their greatest expenence but the law required them to do so in order to minimize to the fullestextent possibleRespondents backpay liability Had Brown and Welch immediately upon their discriminatory discharge obtained employment with one ofRespondents competitors and in pursuance of such employment solicitedwork for and otherwise sought to promote the business of the new employerRespondent would not be here to contend that such conduct constituted dis-loyalty to it The fact that Brown and Welch did this for Cooperative the firminwhich they had a financial interest does not require a different resultsince there is no evidence that they had reached a definite decision not toreturn to work for Respondent even if reinstatement were offeredThe facts of the instant case closely parallel those inMarshall MaintenanceI seeno reason why Respondents here should be permitted to claim a forfeiture ofemployee rights for employees who had engaged in a type of work for which theywere qualified after Respondents had placed them in a position where they wererequired to work elsewhere following the unlawful refusal to reinstate AccordinglyI find Moffett Vourexes and Smith not to be disqualified for reinstatement by reason of their participation in the affairs of American PatrolFinally it is claimed thatThomasBossen forfeited his right to reinstatementbecause of alleged threats of violence made by him to Gardner Sanford a patrolman hiredby FrontierGuard as a replacement after the strike Bossen and Sanford had workedwith eachother beforethe strike and knew each other wellenough so that Sanford recognized Bossen s voice when Bossentelephoned himshortly after the strike had started The purpose of Bossen s call at this time wasto induce Sanford to quit his job and to join the strikers Sanford states that hetold Bossen that he needed the job and would not leave Sanford says that withthis the conversation became considerably heated and that during the course of it FRONTIER GUARD PATROL, INC.171Bossen told him that if he stayed "the lug nuts on the tire could be loosened," andthat he could have his "head beat in" and could be "shot at." Sanford told Bossen"Don't threaten me, Tom" to which Bossen replied "he wasn't threatening [him].And he said all these thing could happen." Bossen denies making any of the allegedthreatening statements which Sanford attributes to him. There is no evidence thatduring the strike any injuries were inflicted on anyone, or that any damage wasdone to property which could be attributed to Bossen or any of the other employ-ees. I have little doubt that Bossen became angered by Sanford's refusal to jointhe strikers, and made intemperate remarks during the course of his telephoneconversation with Sanford. Bossen and Sanford knew each other, however, and Iam not convinced that Bossen intended his remarks to be taken as specific threats,or that Sanford regarded them as such. It is significant that there is no evidenceof a followup by Bossen with Sanford or any other replacement, either by way ofother telephone calls or by action taken. Under the circumstances, even assumingthat the conversation generally followed the lines which Sanford claims, I regardBossen's remarks more as angry generalities than as specific threats. Accordingly,I find the incident to be of insufficient significance to warrant a forfeiture of anystatutory rights to reinstatement that might otherwise accrue to Bossen.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section II, above, occurringin connec-tion with the operations of Respondents described above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act, I shall recommend below that they ceaseand desist therefrom, and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that Frontier Guard and Colorado Guard have jointly discrimi-nated against the strikers who walked out on October 27, 1964, by refusing to rein-state them to available jobs following their unconditional request for reinstatementon October 29, 1964, I shall recommend that such strikers be reinstated to suchjobs as were available after their request for reinstatement, with such jobs to bedistributed among the strikers insofar as available according to Respondents' exist-ing seniority system or some other nondiscriminatory practice.30 I shall also orderthat any strikers reinstated to jobs which became available after the request forreinstatement be made whole by payment to each of a sum of money equal to theamount of wages he would have earned from the date of the discriminatory fail-ure to reinstate to an available job, to the date of the offer of reinstatement togetherwith interest thereon at the rate of 6 percent per annum, and that the loss of payand interest be computed in accordance with the formula and method prescribedby the Board in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716, to which the parties hereto are expressly referred.The unfair labor practices committed by Respondents strike at the heart of therights guaranteed employees by Section 7 of the Act .al The inference is warrantedthat Respondents maintain an attitude of opposition to the purposes of the Act with30The followingpersons are foundto be strikers affected by the discriminatoryrefusalto reinstate : Joyce Snyman, Robert L. Lisle, Roger Moffett, Aaron L Burkhart, MichaelWagner, Michael Vourexes, Charles E. Nesmith, Emery L. Reynolds, Bud W. Cady, Nor-man R.Buskirk, Thomas H.Bossen,William R. Miller, Eugene M. Smith, and VirgilColman. Larry Moffett and Leonard Jenkyns werelisted inparagraph VI of the complaintas strikers.Moffett andJenkyns, however,did not join withthe othersin requesting rein-statement so they will not be covered by the terms of this order. The record does not dis-close thenumberof jobsavailablewhen the request for reinstatement was made, nor doesit disclosewhether or notsuch jobswere full-time or part-time jobs. Reinstatement, how.ever—is tobe-made tothose.jobs,stillavailable after, the-reque4t for reinstatement regard-less of their full-time orpart-time 'character. It likewise does not appear-in the recordwhetheror notthe employeeshired subsequentto therequest forreinstatementfor available jobs werehired by Frontier Guard or Colorado Guard. Since PatrolServices is thesuccessorto both the corporationsin the operation of the patrols,it is assumed that anyreinstatement now undertaken would be by Patrol Services31N.L.R.B. v. Entw48tieMfg.Co.,120 F.2d 532 (C.A. 4). 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to the protection of employees in general It will accordingly be recommendedthatRespondents cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act 32CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entire record inthis proceeding I hereby make the following conclusions of law1Frontier Guard Colorado Guard and Patrol Services are each and have beenat all material times employers within the meaning of Section 2(2) of the Act2At all times material to this proceeding Frontier Guard has been engagedin a business which affects commerce within themeaning ofSection 2(6) and (7)of the Act3Prior to November 12 1964 Frontier Guard and Colorado Guard did notconstitute a single employer engaged in commerce within the meaning of Section2(2) (6) and (7) of the Act4 Frontier Guard Colorado Guard and Patrol Services following the execution of the premcorporation agreement have at all material times since November 12 1964 by virtue of their common ownership and control constituteda singleemployer within the meaning of Section 2(2) (6) and (7) of the Act5Commencing on or about October 29 1964 Frontier Guard and ColoradoGuard by acting jointly in response to the demand for recognition and the requestfor reinstatement became jointly and severally responsible for the refusal to remstate the strikers6Merchant Police Employees Association Inc is and has been at all materialtimes alabor organization within the meaning of Section 2(5) of the Act7 By refusing to reinstate those strikers requesting reinstatement on October 291964 to jobs still available at that time Respondents have engaged in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act8By interfering with restraining and coercing employees in the exercise ofrightsguaranteed them by Section 7 of the Act as found above Respondents haveengaged inunfair labor practices wtihin the meaning of Section 8(a)(1) of the Act9The aforesaid unfair labor practices are unfair labor practices affecting cornmerce within the meaning of Section 2(6) and (7) of the Act10Frontier Guard and Colorado Guard did not discriminate against employees by threatening to or actually discharging their employees on October 27 196411Employees of Frontier Guard and Colorado Guard by ceasing work andwalking out on October 27 1964 did not engage in an unfair labor practice strikeRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in this proceeding I recommend that Respondents FrontierGuard Patrol Inc d/b/a Frontier Guard and DeLue Inc Colorado Guard PatrolService Inc and/or Patrol Services Inc and each of them and their agents successors and assigns shallICease and desist from(a)Discouraging membership of any of their employees in the Union or in anyother labor organization of their employees by refusing to reinstate them following an unconditional request for reinstatement to jobs available or in any othermanner discriminating against any individual in regard to his hire tenure of employment or other term or condition of employment except as authorized in Section8(a)(3) of the Act(b) In any other manner interfering with restraining or coercing employees inthe exercise of their right to self organization to form labor organizations to joinor assist the above named or any other labor organization to bargain collectivelythrough representatives of their own choosing or to engage in other concertedactivities for the purposes of collective bargaining or other mutual aid or protectionor to refrain from any or all such activities except to the extent that suchrightsmay be affected by an agreement requiring membership in a labor organization as a condition of employment as authorized in Section 8(a)(3) of the Act2Take the following affirmative action which is deemed necessary to effectuate the policiesof the Actu May Department Stores vN L R B326 US 376Bethlehem Steel Company YNLRB120F2d641 (CADC) FRONTIER GUARD PATROL, INC173(a)Offer to all strikers immediate and full reinstatement to the jobs availablefollowing their request for reinstatement or other rights and privileges distnbuting such jobs as are available among the strikers according to the employers existing seniority system or to some other nondiscriminatory practice(b)Make whole those strikers reinstated for any loss of pay each may have suffered by reason of the discrimination against him in the manner provided abovein the section entitled`The Remedy(c)Notify any of the strikers who may become entitled to reinstatement toavailable jobs if presently serving in the Armed Forces of the United States of theirright to reinstatement upon application in accordance with the Selective ServiceAct and the Military Training and Service Act, as amended after discharge fromthe Armed Forces(d) Preserve and upon request make available to the Board or its agents forexamination and copying all payroll records social security payment records timecards personnel records and reports and all other records necessary to an analysisof the amount of backpay due(e) Post at its usual place of business,including all places where notices toemployees are customarily posted copies of the attached notice markedAppendixA 38 Copies of said notice to be furnishedby theRegional Director for Region27 of the National Labor Relations Board after being signed by Respondents shallbe posted by them immediately upon receipt thereof at Respondents place of busmess and be maintained by them for 60 consecutive days thereafter in such conspicuous places Reasonable steps shall be taken by Respondents to insure that saidnotices are not altered defaced or covered by any other material(f)Notify the Regional Director for Region 27 in writing,within 20 days fromthe date of receipt by Respondents of this Decision what steps they have takento comply therewith 34IT IS FURTHER RECOMMENDED that unless on or before 20 days from the dateof its receipt of thisTrial )Examiners Decision Respondents notify the RegionalDirector that they will comply withthe foregoing recommendations,the NationalLaborRelations Board issue an order requiring Respondents to take the actionaforesaid.as In the event that this Recommended Order is adopted by the Board the words aDecision and Order'shall be substituted for the words the Recommended Order of aTrial Examiner in the notice.In the further event that the Board a Order is enforcedby a decree of a United States Court of Appeals the words a Decree of the United StatesCourt of Appeals Enforcing an Order shall be substituted for the words a Decisionand Order341n the event that this Recommended Order to adopted by the Board this provisionshall be modified to readNotify said Regional Director in writing within 10 days fromthe date of this Order what steps Respondent has taken to comply herewithAPPENDIX ANOTICE TOALL EMPLOYEESPursuantto the Recommended Orderof a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelationsAct asamended wehereby notifyout employees thatWE WILLNOT discouragemembershipin,or activities on behalf of, Merchant Police Employees Association Inc or any other labor organization ofour employees by refusing to reinstate strikers unconditionally requestingreinstatement to availablejobsor by in anyothermanner discriminatingagainst any individual in regard to his hire tenure of employment or anyterm orconditionof employment except as authorized in Section 8(a)(3) ofthe ActWE WILLoffer all strikers who unconditionally requested reinstatement onOctober 29 1964immediate and full remstatements to jobs available at thattime without prejudice to theirseniority orother rights and privileges andmake eachwhole for anyloss of earningshe may havesuffered as a result ofthe discriminationagainst himWE WILL NOT in any othermanner interferewith the rightsgranted ouremployees by the National Labor Relations Act to organizeor bargaincollectively 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll ouremployees are free to become or remain or refrain from becoming orremaining members of the above-named or any other labor organization.FRONTIER GUARD PATROL, INC., D/B/A FRONTIER GUARD ANDDELVE, INC.; COLORADO GUARD-PATROL SERVICE, INC.;AND/OR PATROL SERVICES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees if serving in theArmed Services of the United States of their right to reinstatement upon applica-tion in accordance with the Selective Service Act,as amended,after discharge fromthe Armed Forces.Thisnoticemust remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicatedirectlywith the Board'sRegional Office, 607Railway Exchange Building,17thand Champa Streets, Denver, Colorado 80202,Telephone 297-3551.Wahoo Packing Company, Anthony B. Cudahy, John Q.RunyanandAmalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO, District Union No.271.Case 17-CA-2771.October20, 1966DECISION AND ORDEROn June 13, 1966, Trial Examiner Alba B. Martin issued hisDecision in the above-entitled proceeding, finding that Respondentshad engaged in certain unfair labor practices and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision. Thereafter, theRespondents filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Chair-man McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the brief, and the entirerecord in this case," and hereby adopts the findings, conclusions,2 andX The Respondents'request for oral argument is hereby denied as,in our opinion, therecord, exceptions,and brief adequately present the issues and the positions of the parties.7 The Board makes the following additional conclusion of law, based on the TrialExaminer's findings:By assisting and. attempting,to-,get the.Union decertified with thepurpose or foreseeable effect of obstructing the bargaining process, Respondents' have refusedto bargain in good faith with the Union in violation of Section 8(a) (5) of the Act.161 NLRB No. 14.